Citation Nr: 0901684	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-34 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran has unverified service from February 1970 to 
March 1972, and verified service from March 1972 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in Oakland, 
California.  A transcript of the hearing has been associated 
with the claims file. 


FINDINGS OF FACT

1.  At the time of the November 2008 hearing before the 
Board, the veteran withdrew his appeal concerning entitlement 
to service connection for bilateral hearing loss.

2.  The veteran's current tinnitus first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A.             § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In June 2005, before the initial adjudication of the claims, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A March 2006 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded VA audiological evaluations in July 
2006 and July 2007, and a specific opinion as to his claim 
was obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Bilateral Hearing Loss

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R.               § 20.204(c) 
(2008).

The veteran's most recent Substantive Appeal, dated in 
September 2006, perfected his appeal as to the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, as identified in a previous statement of the 
case.

During the November 2008 hearing before the Board, the 
veteran stated that he was withdrawing his appeal as to the 
issue of entitlement to service connection for bilateral 
hearing loss.  

The Board finds that the veteran's statement indicating his 
intention to withdraw the appeal as to this issue, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made 
during a personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).

As the veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for bilateral hearing loss, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection 
for bilateral hearing loss is dismissed.

Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.          §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within one year following active service.  The veteran's 
tinnitus, however, is not a disability for which service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.          §§ 
3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The veteran asserts that his tinnitus is related to his 
period of active service.  The veteran, in his September 2006 
Substantive Appeal, stated that he spent eight years in a 
combat armor specialty, and that he served as a track vehicle 
mechanic on tank easel engines.  The veteran stated that he 
felt that the years he spent on tanks and around loud noises 
has a lot to do with the ringing in his ears.  At the time of 
his November 2008 hearing before the Board, the veteran 
reported that he was also exposed to noise from small arms 
fire, machine gun fire, and the main gun on the armored 
reconnaissance airborne assault vehicle.  The veteran 
reported that hearing protection was mandatory, and that he 
wore such.  

Report of Medical Examination, dated in February 1970, and 
conducted for the purpose of entry into service, indicates 
that no abnormality to the ears, including eardrums, was 
noted.  

Report of Medical History, dated in February 1970, and 
completed by the veteran, is silent for any ear trouble, 
running ears, or hearing loss.

Record of treatment dated in July 1973 indicates that the 
veteran reported whitish fluid draining from his right 
eardrum.  The veteran reported that he had problems in the 
past.  Additional treatment records dated in July 1973 
indicate that physical examination of the veteran's right ear 
revealed a buildup of wax.  The veteran was treated with 
irrigation.

Record of treatment dated in August 1973 indicates that the 
veteran complained of excessive ear drainage of yellow 
mucous.  At that time, the veteran reported a history of ear 
trouble over the past five years.  The veteran reported that 
he had taken prescription medication.  Physical examination 
revealed white serous fluid in the right ear canal, with a 
tympanic membrane not visible.  The veteran was diagnosed 
with otitis media and prescribed medication. 

Reports of Periodic Medical Examinations, dated in January 
1975 and December 1975, indicate that no abnormality to the 
ears, including eardrums, was noted.  

Report of Medical Examination, dated in May 1978, and 
conducted for the purpose of separation from service, 
indicates that no abnormality to the ears, including 
eardrums, was noted.  

Report of Medical History, dated in May 1978, and completed 
by the veteran, is silent for any ear trouble.  The Board 
notes that the veteran indicated hearing loss; however, there 
is no indication that the veteran reported tinnitus at this 
time. 

While the veteran's service treatment records indicate 
significant medical care, his service treatment records are 
silent for any complaint, treatment, or diagnosis of tinnitus 
in service.  Thus, there is no record of tinnitus during the 
veteran's period of service.  The Board notes that the 
veteran, in his November 2008 testimony before the Board, 
stated that he reported ringing in the ears to his platoon 
sergeant, squad leader, physicians treating his otitis media, 
and the examiner upon separation from service.  However, as 
described above, the veteran's service treatment records do 
not support his contention that he reported tinnitus during 
his period of service.

The veteran's post-service private treatment records dated 
from January 1998 to February 2001 are significant for 
treatment of the right ear related to otitis media, itching 
related to prescription medication, and a perforated right 
tympanic membrane.  However, there is no evidence of 
complaint, treatment, or diagnosis of tinnitus.  

Private treatment records dated in October 2005 indicate that 
the veteran complained of fluctuating tinnitus after noise 
exposure in the service.  

VA treatment records dated in January 2006 indicate that the 
veteran sought VA treatment to include a comprehensive 
audiological evaluation.  The veteran reported constant 
bilateral tinnitus of a high frequency steady tone that 
varies in intensity and began 20 to 25 years prior.  

On VA audiological evaluation dated in July 2006, the 
audiologist reported that treatment records showed treatment 
for a right perforated tympanic membrane and otitis media in 
1998, and that audiograms by a private provider dated in 1995 
and 1998 showed hearing loss and mentioned tinnitus.  The 
veteran reported a prior occupational history to include work 
as a postal worker, construction worker, and janitor.  The 
veteran reported recreational use of motorcycles.   The 
veteran reported a history, beginning while in the military, 
of constant bilateral tinnitus.  An opinion as to the 
etiology, or relationship between the veteran's current 
tinnitus and his period of service, was not given.

On VA audiological evaluation dated in July 2007, the 
audiologist stated that she had reviewed the veteran's claims 
file and notation of previous VA audiological evaluation.  
The audiologist opined that the veteran's current tinnitus is 
less likely (less than 50/50 probability) as not caused by 
military noise exposure.  As rationale for her opinion, the 
audiologist stated that there was no evidence of record that 
indicated any residual effects from in-service otitis media, 
nor was there evidence of any complaint of tinnitus until 
January 2006.  

The first clinical evidence demonstrating tinnitus is dated 
in October 2005.  It is significant that the first evidence 
of record of tinnitus is dated five months subsequent to the 
veteran's claim of entitlement to service connection for 
tinnitus.  The Board notes that at the time of the VA 
audiological examinations in July 2006 and July 2007, both 
audiologists reported that private treatment records dated in 
1995 and in 1998 showed hearing loss and mentioned tinnitus.  
A review of the records reveals that such statements are 
incorrect.  Audiograms, and related treatment records, dated 
in March 1995 and in October 1998 are silent for tinnitus.  
In any event, these records are dated many years following 
the veteran's discharge from military service in 1978.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the veteran's period of service and his tinnitus, 
service connection for same is not warranted.

The Board has considered the veteran's assertions that his 
tinnitus is related to his service, specifically exposure to 
noise while serving as an armor crewman and vehicle mechanic.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, to the extent that the veteran 
ascribes his tinnitus to exposure to noise in service and not 
to any other etiology, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Thus, the veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that the veteran's tinnitus began in service.  
Service connection is not warranted on a presumptive basis 
because the veteran's tinnitus is not a condition for which 
presumptive service connection may be granted.

Additionally, service connection is not warranted on a direct 
basis.  In this case there was no complaint, treatment, or 
diagnosis of tinnitus shown during service, and no record of 
any continuous symptoms from the time of the veteran's 
separation from service onward.  Rather, the record 
establishes that approximately 27 years after separation from 
service, the veteran has been diagnosed with bilateral 
tinnitus.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim).  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As the preponderance of the evidence is against the veteran's 
claim of service connection for tinnitus, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the issue of entitlement to service 
connection for bilateral hearing loss is dismissed without 
prejudice.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


